Exhibit 10.7
 
 
GUARANTY
 
OF
 
[__]
 
THIS GUARANTY (as amended, restated, or supplemented from time to time, this
“Guaranty”) is executed as of October 29, 2012, by the undersigned (“Guarantor”)
for the benefit of Sydson Oil & Gas Investments, LLC, as administrative agent
(in such capacity, “Administrative Agent”) for the benefit of the Investors (as
defined below).
 
RECITALS
 
A. Gulf United Energy, Inc., a Nevada corporation (“Gulf”), Guarantor, Gulf
United Energy de Cuenca Trujillo Ltd., a company organized under the laws of the
British Virgin Islands, Administrative Agent and the investors party thereto
(collectively with other investors that join the Purchase Agreement (defined
below) pursuant to a Joinder Agreement, as defined therein, the “Investors”) are
parties to that certain Purchase Agreement of even date herewith (as amended,
restated or supplemented from time to time, the “Purchase Agreement”) and
certain other Transaction Documents (as defined in the Purchase Agreement) in
connection therewith.
 
B. The Investors wish to purchase from Gulf, and Gulf wishes to issue to the
Investors, upon the terms and conditions stated in the Purchase Agreement,
convertible notes in the aggregate principal amount of up to $4,400,000 (each a
“Note” and collectively the “Notes”).
 
C. Gulf owns 100% of the company shares of Guarantor and Guarantor has agreed to
enter into this Guaranty so that Gulf can receive the benefits of the Guaranteed
Obligation (as defined below).
 
D. In Guarantor’s judgment, the value of the consideration received and to be
received by it under the Transaction Documents is reasonably worth at least as
much as its liability and obligation under this Guaranty, and such liability and
obligation may reasonably be expected to benefit Guarantor directly and
indirectly.
 
E. It is expressly understood among Gulf, Guarantor, Administrative Agent and
the Investors that the execution and delivery of this Guaranty is a condition
precedent to the Investors’ obligations to extend credit under the Purchase
Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor guarantees to Administrative Agent and
the Investors the prompt payment at maturity (by acceleration or otherwise), and
at all times thereafter, of the Guaranteed Obligation, as follows:
 
1. Definitions.  Each capitalized term used but not defined in this Guaranty
shall have the meaning given that term in the Purchase Agreement.  The following
terms shall have the following meanings as used in this Guaranty:
 
Company Debt means all obligations of Gulf to Guarantor, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several, or joint
and several, now existing or arising after the date of this Guaranty, due or to
become due to Guarantor, or held or to be held by Guarantor, whether created
directly or acquired by assignment or otherwise, and whether or not evidenced by
written instrument, including, but not limited to, the obligation of Gulf to
Guarantor as a subrogee of the Investors or resulting from Guarantor’s
performance under this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
Event of Default shall have the meaning set forth in the Notes.
 
Guaranteed Obligation means the Obligation under, and as defined in, the
Purchase Agreement.
 
Gulf has the meaning given in Recital A and includes, without limitation, all of
Gulf’s successors and permitted assigns, Gulf as a debtor-in-possession, and any
receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for Gulf or for all or any portion of Gulf’s assets pursuant
to any liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law from time
to time in effect.
 
Paid in Full or Payment in Full means that the Guaranteed Obligation is
completely paid in cash (including principal, interest, fees and expenses), and
all obligations of Gulf under the Purchase Agreement and the other Transaction
Documents have been fully satisfied and irrevocably terminated.
 
2. Guaranty.  Guarantor hereby guarantees the prompt payment and performance of
the Guaranteed Obligation when due (at the stated maturity, upon acceleration,
or otherwise) and at all times thereafter.  This is an absolute, unconditional,
irrevocable and continuing guaranty of payment (and not of collection) of the
Guaranteed Obligation which will remain in effect until the Guaranteed
Obligation is Paid in Full.  The circumstance that at any time or from time to
time all or any portion of the principal amount of the Guaranteed Obligation may
be reduced to zero shall not affect the Guarantor’s obligation with respect to
the Guaranteed Obligation thereafter incurred.  Guarantor may not rescind or
revoke its obligations to Administrative Agent and the Investors under this
Guaranty with respect to the Guaranteed Obligation.  All payments under this
Guaranty shall be made to the office of the Administrative Agent and in U.S.
Dollars.
 
3. Default by Gulf.  If an Event of Default occurs or is continuing, Guarantor
shall pay the amount of the Guaranteed Obligation then due and payable to the
Administrative Agent on demand and without (a) further notice of dishonor to
Guarantor, (b) any prior notice to Guarantor of the acceptance by the
Administrative Agent of this Guaranty, (c) any notice having been given to
Guarantor prior to such demand of the creating or incurring of such debt, or (d)
notice of intent to accelerate or notice of acceleration to Guarantor or
Gulf.  To enforce such payment by Guarantor it shall not be necessary for the
Administrative Agent to first or contemporaneously institute suit or exhaust
remedies against Gulf or others liable on such debt, or to enforce rights
against any security or collateral ever given to secure such debt.
 
4. Amount of Guaranty and Consideration.  In consummating the transactions
contemplated by the Purchase Agreement, Guarantor does not intend to disturb,
delay, hinder, or defraud either its present or future creditors.  Guarantor is
familiar with, and has independently reviewed books and records regarding, the
financial condition of Gulf and is familiar with the value of the security and
support for the payment and performance of the Guaranteed Obligation.  Based
upon such examination, and taking into account the fairly discounted value of
Guarantor’s contingent obligations under this Guaranty and the value of the
subrogation and contribution claims Guarantor could make in connection with this
Guaranty, and assuming each of the transactions contemplated by the Purchase
Agreement is consummated and Gulf makes full use of the credit available
thereunder and under the Notes, the present realizable fair market value of the
assets of Guarantor exceeds the total obligations of Guarantor, and Guarantor is
able to realize upon its assets and pay its obligations as such obligations
mature in the normal course of business.  Guarantor represents and warrants to
the Administrative Agent that the value of consideration received and to be
received by it is reasonably worth at least as much as its liability under this
Guaranty, and such liability may reasonably be expected to benefit Guarantor,
directly or indirectly.
 
 
 

--------------------------------------------------------------------------------

 
5. Avoidance Limitation.  The obligations of Guarantor under this Guaranty shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations under this Guaranty subject to avoidance under Section
548 of the U.S. Bankruptcy Code or any comparable provisions of any applicable
state law.
 
6. Liability for Other Debt of Gulf.  If Guarantor becomes liable for any debt
owing by Gulf to the Administrative Agent and the Investors, whether by
endorsement or otherwise, other than under this Guaranty, such liability shall
not be impaired or affected by this Guaranty and the rights of the
Administrative Agent and the Investors under this Guaranty shall be cumulative
of any and all other rights that the Administrative Agent and the Investors may
ever have against Guarantor.
 
7. Subordination.  Guarantor hereby expressly subordinates all Company Debt to
the Payment in Full of the Guaranteed Obligation.  Guarantor agrees not to
receive or accept any payment from Gulf with respect to the Company Debt at any
time an Event of Default occurs and is continuing and, in the event Guarantor
receives any payment on the Company Debt in violation of the foregoing,
Guarantor shall hold any such payment for the benefit of the Administrative
Agent and promptly turn it over to the Administrative Agent, in the form
received (with any necessary endorsements), to be applied to the Guaranteed
Obligation.  At any time an Event of Default occurs and is continuing, and if
the Administrative Agent so requests, any such Company Debt shall be enforced
and all amounts received by Guarantor shall be received in trust for the
Administrative Agent and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligation, but without
reducing or affecting in any manner the liability of Guarantor under this
Guaranty.  Notwithstanding anything herein to the contrary, provided that no
Event of Default occurs and is continuing or would result therefrom, in no event
shall the terms and conditions of this Guaranty limit or restrict Guarantor from
satisfying its obligations under the Oil and Gas Contracts to which it is a
party.
 
8. Subrogation.  Until the Guaranteed Obligation is Paid In Full, Guarantor
agrees that it will not assert, enforce, or otherwise exercise (a) any right of
subrogation to any of the rights or liens of the Administrative Agent, the
Investors or any other beneficiary against Gulf or any other obligor on the
Guaranteed Obligation or any Collateral or other security, or (b) any right of
recourse, reimbursement, subrogation, contribution, indemnification, or similar
right against Gulf or any other obligor or other guarantor on all or any part of
the Guaranteed Obligation (whether such rights arise in equity, under contract,
by statute, under common law, or otherwise).
 
9. Enforceability of Guaranty; No Release.
 
(a) This Guaranty shall not be affected by the genuineness, validity, regularity
or enforceability of the Guaranteed Obligation or any instrument or agreement
evidencing any part of the Guaranteed Obligation, or by the existence, validity,
enforceability, perfection, or extent of any collateral securing the Guaranteed
Obligation, or by any fact or circumstance relating to the Guaranteed Obligation
which might otherwise constitute a defense to the obligations of the Guarantor
under this Guaranty.
 
(b) Guarantor agrees that the Administrative Agent or the Investors may, at any
time and from time to time, and without notice to Guarantor, make any agreement
with Gulf or with any other Person liable on any of the Guaranteed Obligation or
providing collateral as security for the Guaranteed Obligation, for the
extension, renewal, payment, compromise, discharge or release of the Guaranteed
Obligation or any collateral (in whole or in part), or for any modification or
amendment of the terms thereof or of any instrument or agreement evidencing the
Guaranteed Obligation or the provision of collateral, all without in any way
impairing, releasing, discharging or otherwise affecting the obligations of
Guarantor under this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
(c) Guarantor hereby agrees its obligations under the terms of this Guaranty
shall not be released, discharged, diminished, impaired, reduced or otherwise
adversely affected by any of the following: (i) the Administrative Agent’s or
the Investors’ taking or accepting any other security or guaranty for any or all
of the Guaranteed Obligation; (ii) any release, surrender, exchange,
subordination or loss of any security at any time existing in connection with
any or all of the Guaranteed Obligation; (iii) any full or partial release of
the liability of any other obligor on the Guaranteed Obligation; (iv) the
insolvency, becoming subject to any debtor relief law, or lack of corporate
power of Gulf or any party at any time liable for the payment of any or all of
the Guaranteed Obligation; (v) any renewal, extension or rearrangement of the
payment of any or all of the Obligation, either with or without notice to or
consent of Guarantor, or any adjustment, indulgence, forbearance, or compromise
that may be granted or given by the Administrative Agent or any Investor to
Gulf, Guarantor, or any other obligor on the Obligation; (vi) any neglect,
delay, omission, failure or refusal of the Administrative Agent or any Investor
to take or prosecute any action for the collection of all or any part of the
Guaranteed Obligation or to foreclose or take or prosecute any action in
connection with any instrument or agreement evidencing or securing any or all of
the Guaranteed Obligation; (vii) any failure of the Administrative Agent or any
Investor to give Guarantor notice of any of the foregoing, it being understood
that neither the Administrative Agent nor any Investor  shall be required to
give Guarantor any notice of any kind under any circumstances with respect to or
in connection with the Guaranteed Obligation, other than any notice expressly
required to be given to Guarantor under this Guaranty; (viii) the
unenforceability of all or any part of the Guaranteed Obligation against Gulf by
reason of the fact that the Guaranteed Obligation (or the interest on the
Guaranteed Obligation) exceeds the amount permitted by law, the act of creating
the Guaranteed Obligation, or any part thereof, is ultra vires, or the officers
creating same exceeded their authority or violated their fiduciary duties in
connection therewith; (ix) any payment of the Obligation to the Administrative
Agent or any Investor is held to constitute a preference under any debtor relief
law or if for any other reason the Administrative Agent or any Investor is
required to refund such payment or make payment to someone else (and in each
such instance this Guaranty shall be reinstated in an amount equal to such
payment); or (x) any discharge, release, or other forgiveness of Gulf’s personal
liability for the payment of the Guaranteed Obligation.
 
10. Exercise of Rights and Waiver.
 
(a) No failure by the Administrative Agent or any Investor to exercise, and no
delay in exercising, any right or remedy under this Guaranty shall operate as a
waiver thereof.  The exercise by the Administrative Agent or any Investor of any
right or remedy under this Guaranty, the Transaction Documents, or any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.  The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
 
(b) The obligations of Guarantor under this Guaranty are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligation.  Guarantor waives diligence by the Administrative Agent and the
Investors and action on delinquency in respect of the Guaranteed Obligation or
any part thereof, including any provisions of laws requiring the Administrative
Agent or any Investor to exhaust any right or remedy or to take any action
against Gulf, any other Guarantor, or any other Person before enforcing this
Guaranty against Guarantor.  Guarantor hereby waives all rights by which it
might be entitled to require suit on an accrued right of action in respect of
any of the Guaranteed Obligation or require suit against Gulf or others, whether
arising pursuant to Section 34.02 of the Texas Business and Commerce Code, as
amended (regarding Guarantor’s right to require the Administrative Agent or any
Investor to sue Gulf on accrued right of action following Guarantor’s written
notice to the Administrative Agent or any such Investor), Section 17.001 of the
Texas Civil Practice and Remedies Code, as amended (allowing suit against
Guarantor without suit against Gulf, but precluding entry of judgment against
Guarantor prior to entry of judgment against Gulf), Rule 31 of the Texas Rules
of Civil Procedure, as amended (requiring the Administrative Agent or any
Investor to join Gulf in any suit against Guarantor unless judgment has been
previously entered against a Gulf), or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
(c) Guarantor waives notice of acceptance of this Guaranty, notice of any loan
to which it may apply, and waives presentment, demand for payment, protest,
notice of dishonor or nonpayment of any loan, notice of intent to accelerate,
notice of acceleration, and notice of any suit or notice of the taking of other
action by the Administrative Agent or any Investor against Gulf, Guarantor or
any other Person and any notice to any party liable thereon (including
Guarantor), without reducing or affecting in any manner the liability of
Guarantor under this Guaranty.
 
11. Information.  Guarantor agrees to furnish promptly to the Administrative
Agent and Investors any and all financial or other information regarding
Guarantor or its property as the Administrative Agent and the Investors may
reasonably request in writing.
 
12. Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligation is stayed, upon the insolvency,
bankruptcy or reorganization of Gulf or any other Person, or otherwise, all such
amounts shall nonetheless be payable by Guarantor immediately upon demand by the
Administrative Agent.
 
13. Expenses.  Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) in any way relating
to the enforcement or protection of the Administrative Agent’s or the Investors’
rights under this Guaranty, including any incurred in the preservation,
protection or enforcement of any rights of the Administrative Agent or any such
Investor in any case commenced by or against Guarantor under Title 11, United
States Code or any similar or successor statute.  The obligations of the
Guarantor under the preceding sentence shall survive termination of this
Guaranty.
 
14. Amendments.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and Guarantor.
 
15. Reliance and Duty to Remain Informed. Guarantor confirms that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Purchase Agreement and the other Transaction Documents and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty.  Guarantor confirms
that it has made its own independent investigation with respect to Gulf’s
creditworthiness and is not executing and delivering this Guaranty in reliance
on any representation or warranty by the Administrative Agent or the Investors
as to such creditworthiness.  Guarantor expressly assumes all responsibilities
to remain informed of the financial condition of Gulf and any circumstances
affecting (a) Gulf’s ability to perform under the Transaction Documents to which
Gulf is a party or (b) any collateral securing all or any part of the Guaranteed
Obligation.
 
 
 

--------------------------------------------------------------------------------

 
16. Change in Guarantor’s Status.  Should Guarantor voluntarily seek, consent
to, or acquiesce in the benefit or benefits of any debtor relief law or become a
party to (or be made the subject of) any proceeding provided for by any debtor
relief law (other than as a creditor or claimant) that could suspend or
otherwise materially adversely affect the rights of the Administrative Agent or
the Investors granted under this Guaranty, then, in any such event, the
Guaranteed Obligation shall be, as between Guarantor and the Administrative
Agent or the Investors, a fully matured, due, and payable obligation of
Guarantor to the Administrative Agent or the Investors payable in full by
Guarantor to the Administrative Agent or the Investors upon demand, which shall
be the estimated amount owing in respect of the contingent claim created under
this Guaranty.
 
17. Representations and Warranties.  Each material fact or condition relating to
this Guaranty or Guarantor’s financial condition, business, or property has been
disclosed to the Administrative Agent and the Investors in writing.  All
financial and other information supplied to the Administrative Agent and the
Investors by Guarantor is sufficiently complete to give the Administrative Agent
and the Investors accurate knowledge of Guarantor’s financial condition,
including all material contingent liabilities, and all financial statements
provided to the Administrative Agent and the Investors by Guarantor are true and
correct in all material respects.
 
18. Covenants.  Guarantor shall provide such additional financial and other
information regarding Guarantor as the Administrative Agent may reasonably
request.
 
19. Indemnity.  Guarantor shall indemnify, protect, and hold the Administrative
Agent, The Investors and their respective parents, subsidiaries, directors,
officers, employees, representatives, agents, successors, permitted assigns, and
attorneys (collectively, the “indemnified parties”) harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, and proceedings and all costs, expenses (including,
without limitation, all reasonable attorneys’ fees and legal expenses whether or
not suit is brought), and reasonable disbursements of any kind or nature
(collectively, the “indemnified liabilities”) that may at any time be imposed
on, incurred by, or asserted against the indemnified parties, in each case in
any way relating to or arising out of the Transaction Documents or any of the
transactions contemplated therein.  However, although each indemnified party
shall be indemnified under the Transaction Documents for its own ordinary
negligence, no indemnified party has the right to be indemnified under the
Transaction Documents for its own fraud, gross negligence, or willful
misconduct.  The provisions of and undertakings and indemnification set forth in
this Section 19 shall survive the Payment in Full of the Guaranteed Obligation
and termination of this Guaranty.
 
20. Offset Claims.  The Guaranteed Obligation shall not be reduced, discharged
or released because or by reason of any existing or future offset, claim or
defense (except for the defense of Payment in Full of the Guaranteed Obligation)
of Gulf or any other party against the Administrative Agent or the Investors or
against payment of the Guaranteed Obligation, whether such offset, claim, or
defense arises in connection with the Guaranteed Obligation or otherwise.  Such
claims and defenses include, without limitation, failure of consideration,
breach of warranty, fraud, statute of frauds, bankruptcy, infancy, statute of
limitations, lender liability, accord and satisfaction, and usury.
 
21. Setoff.  If and to the extent any payment is not made when due under this
Guaranty, the Administrative Agent or the Investors may setoff and charge from
time to time any amounts so due against any or all of Guarantor’s accounts or
deposits with the Administrative Agent or the Investors.
 
 
 

--------------------------------------------------------------------------------

 
22. Binding Agreement.  This Guaranty is for the benefit of the Administrative
Agent and the Investors and their respective successors and permitted
assigns.  Guarantor acknowledges that in the event of an assignment of the
Guaranteed Obligation or any part thereof in accordance with the Transaction
Documents, the rights and benefits under this Guaranty, to the extent applicable
to the debt so assigned, may be transferred with such debt.  This Guaranty is
binding on Guarantor and its successors, permitted assigns and legal
representatives, provided that, Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and the Investors (and any attempted assignment without
such consent shall be void).
 
23. Notices.  All notices required or permitted to be given under this Guaranty,
if any, must be in writing and shall or may, as the case may be, be given in the
same manner as notice is given under the Purchase Agreement as follows:
 
If to Administrative Agent:
 
Sydson Oil & Gas Investments, LLC
[__]
 
with a copy to:
 
Porter Hedges LLP
1000 Main St., 36th Floor
Houston, Texas  77002
Attn: Ephraim del Pozo
Fax:           (713) 226-6260


If to Gulf:
 
Gulf United Energy, Inc.
P.O. Box 22165
Houston, Texas 77227
Attn: John B. Connally III
Fax:           (713) 942-8534
 
If to Guarantor:
 
See the address specified on the signature page to this Guaranty.


Subject to the terms of the Purchase Agreement, by giving at least 30 days prior
written notice to the others, the Administrative Agent, the Investors, Gulf or
Guarantor shall have the right from time to time and at any time while this
Guaranty is in effect to change its addresses or fax numbers and each shall have
the right to specify a different address or fax number within the United States
of America.  Nothing in this Section 23 shall be construed to require any notice
to Guarantor not otherwise expressly required in this Guaranty.
 
24. Termination.  Subject to Section 25 regarding reinstatement, this Guaranty
shall terminate and be released on the date the Guaranteed Obligation is Paid In
Full.
 
25. Reinstatement.  Notwithstanding any occurrence of the Guaranteed Obligation
being Paid in Full or Payment in Full, this Guaranty is subject to being fully
reinstated as set forth in the Purchase Agreement.  In the event that this
Guaranty is deemed to be reinstated after it has been terminated and released by
the Administrative Agent, the termination and release shall be deemed not to
have occurred, and this Guaranty shall be reinstated and shall be in full force
and effect as if it had never been terminated or released.  If this Guaranty has
been returned to the Guarantor, the Guarantor shall promptly deliver this
Guaranty to the Administrative Agent and the Investors or the Administrative
Agent may provide Guarantor with a copy of this Guaranty and the Guarantor shall
promptly execute and deliver a copy of this Guaranty to the Administrative
Agent.
 
 
 

--------------------------------------------------------------------------------

 
26. Governing Law.  This Guaranty is to be construed – and its performance
enforced – under Texas law.
 
27. Waiver of Right to Trial by Jury.  EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
 
28. No Oral Agreements.  The Rights And Obligations Of The Parties Hereto Shall
Be Determined Solely From Written Agreements, Documents, And Instruments, And
Any Prior Oral Agreements Between The Parties Are Superseded By And Merged Into
Such Writings.  This Guaranty (As Amended In Writing From Time To Time) The
Purchase Agreement, And The Other Written Transaction Documents Executed By
Gulf, the Administrative Agent, the Investors, or Guarantor (Or By Gulf Or
Guarantor For The Benefit Of the Administrative Agent and the Investors)
Represent The Final Agreement Among Gulf, Guarantor, the Administrative Agent
and the Investors And May Not Be Contradicted By Evidence Of Prior,
Contemporaneous, Or Subsequent Oral Agreements By The Parties.  There Are No
Unwritten Oral Agreements Between The Parties.
 
29. Controlling Agreement.  With respect solely to the relative rights and
obligations of the Administrative Agent and the Investors, and not with respect
to any right or obligation of the Companies under any Transaction Document, in
the event of any conflict between the provisions of this Agreement and the
provisions of the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall govern and control
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTED as of the date set out in the acknowledgment below, but effective for
all purposes as of the date first written above.
 
GUARANTOR:
 
GULF UNITED ENERGY [__]




By:                                                       
                                                                     
John B. Connally III
Attorney-in-Fact






ADDRESS:


Sea Meadow House
Blackburne Highway
PO Box 116
Road Town, Tortola
British Virgin Islands
Fax:
Phone:
Attn: John B. Connally III


STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§


This instrument was acknowledged before me on October ___, 2012, by John B.
Connally III, an Attorney-in-Fact of Gulf United Energy[__], a company organized
under the laws of the British Virgin Islands, for the purpose and consideration
herein stated, on behalf of such company.








Notary Public in and for the State of Texas


 
 

--------------------------------------------------------------------------------

 